Action to set aside an assignment of a lease upon the ground that the leasehold involved was owned by defendant husband, but held in trust by him for plaintiff and himself, and that said assignment was made in violation of that trust. Judgment dismissing the complaint unanimously affirmed, without costs. As to the articles of personal property, concerning which the official referee made no determination, the parties may arrange for a division thereof according to their respective rights on a settlement of the order hereon, which may be had on three days’ notice. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.